Judgment of the Appellate Division reversed and judgment of the Trial Term affirmed, with costs in this court and in the Appellate Division, on the ground that the questions of defendant's negligence, proximate cause and freedom from contributory negligence on the part of Becky Brass were questions of fact for the jury, and there was evidence to sustain the verdicts for the plaintiffs. (Williams v. City of New York,214 N.Y. 259.) No opinion.
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ. *Page 709